Jordan, Justice.
Applicant for writ of habeas corpus filed his petition alleging that he was arrested on September 21, 1971, without a warrant on a drug possession charge and sentenced to a term of 5 years; that he is being illegally detained because said sentence is null and void as being in conflict with his rights under the State and Federal Constitutions. The respondent made a motion to dismiss for failure to state a claim in that the petition did not comply with Code Ann. § 50-127 (2) which requires the petition to identify the proceeding in which petitioner was convicted, together with the date of the final judgment complained of. The trial *670court granted the motion to dismiss and the applicant appeals. Held:
Submitted May 15, 1973
Decided May 31, 1973.
James Proctor, pro se.
Arthur K. Bolton, Attorney General, for appellee.
The applicant’s petition states that he is without counsel and "unskilled in the science of the law.” As shown above the petition alleges the basic grounds for the writ as required by Code Ann. § 50-127 (1). This meets the minimum notice requirements to state a claim under the CPA sufficient to withstand a motion to dismiss.

Judgment reversed.


All the Justices concur.